People v Roberts (2019 NY Slip Op 01859)





People v Roberts


2019 NY Slip Op 01859


Decided on March 14, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 14, 2019

109643

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vRALPH . ROBERTS, Appellant.

Calendar Date: February 8, 2019

Before: Egan Jr., J.P., Lynch, Clark, Aarons and Rumsey, JJ.


Robert Gregor, Lake George, for appellant.
Craig P. Carriero, District Attorney, Malone (Jennifer M. Hollis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Franklin County (Richards, J.), rendered July 5, 2017, which revoked defendant's probation and imposed a sentence of imprisonment.
Defendant was sentenced to a five-year term of probation upon his conviction of attempted burglary in the third degree. A declaration of delinquency was subsequently issued and he was charged with violating the conditions of his probation. In accordance with an agreed-upon disposition, defendant admitted to violating his probation and waived his right to appeal, both orally and in writing. His probation was then revoked and he was resentenced to 1 to 3 years in prison on the underlying attempted burglary conviction. He now appeals.
Appellant counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Egan Jr., J.P., Lynch, Clark, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.